MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”), is made
as of this 22nd day of January, 2007 (the “Effective Date”), by and between NNN
SOUTH CRAWFORD MEMBER, LLC, a Delaware limited liability company (“Seller”); NNN
SOUTHPOINTE, LLC, a Delaware limited liability company (the “Company”); and NNN
HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware limited partnership (“Buyer”).

Recitals

A. The Company is a Delaware limited liability company.

B. The Company owns that certain real property commonly known as Southpointe
Office Park, Epler Park and 1030 Professional Building in Indianapolis, Indiana
and more particularly described on Exhibit A attached hereto (the “Property”).

C. The Company also owns certain personal property in conjunction with its
ownership of the Property.

D. All of the Company’s liabilities are listed on Exhibit C attached hereto and
made a part hereof, and such liabilities are being transferred to and assumed by
the Buyer (the “Liabilities”).

E. Seller is the owner and holder of one hundred percent (100%) of the
membership interests in the Company.

F. Buyer desires to purchase and Seller desires to sell all of the membership
interests in the Company which owns or will own the Property upon the terms and
conditions hereinafter set forth.

Agreement

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Recitals. The Recitals are made an integral part of this Agreement.

2. Sale and Purchase. Subject to the terms and conditions set forth herein,
Seller hereby agrees to sell and Buyer hereby agrees to purchase all of Seller’s
membership interests in the Company (the “Membership Interests”), being one
hundred Percent (100%) of the issued and outstanding Membership Interests in the
Company at the time of Closing (defined below).

3. Purchase Price / Closing. The purchase price (the “Purchase Price”) for the
Membership Interests is Fourteen Million Eight Hundred Thousand Dollars
($14,800,000), reduced by the Liabilities. The Purchase Price shall be due and
payable at Closing. The closing for the sale of Membership Interests in the
Company (the “Closing”) shall occur on a day which is mutually agreeable to
Seller and Buyer no later than ten (10) days following the Effective Date,
provided that all conditions to Closing set forth in this Agreement have been
satisfied, including but not limited to the terms of Section 14 hereof.

4. Delivery of Certain Materials to Buyer. Buyer acknowledges that Seller has
delivered or made available to Buyer the following:

(a) A copy of Company’s Articles of Organization, Operating Agreement and all of
Company’s books and records including books of account;

(b) The financial reports, unaudited financial statements, and the Company’s tax
returns from Company’s inception and un-audited financial records (including
balance sheets and results of operation), including a current list of Company
accounts payable and receivable;

(c) All Company contracts currently in effect, and the terms of any contracts
currently pending;

(d) A copy of all pending litigation, governmental investigations or actions or
other proceedings affecting the Company, the Property and/or Seller and a
description of any threatened claims, litigation or governmental investigations
or actions or other proceedings affecting the Company, the Property and/or
Seller;

(e) A list of all employees of the Company, dates of employment, current
salaries and a copy of all employment contracts, if any;

(f) A list of all existing insurance policies for the Company;

(g) Copies of the most current title reports and all owner’s policies of title
insurance, if any, with respect to the Property or any portion thereof
previously obtained by or in the possession or control of Seller, the Company,
or the Company’s agents. In addition, a copy of all title-objection letters or
notices with respect to the Property or any portion thereof, and any response
thereto;

(h) Copies of all existing leases on the Property or any portion thereof and a
schedule of security deposits and accrued interest, if any;

(i) Copies of the most current survey of the Property or any portion thereof and
all other surveys with respect to the Property or any portion thereof in the
possession or control of the Seller, the Company or the Company’s agents or the
engineer or surveyor that prepared the same;

(j) Copies of all real property tax assessments or bills for the Property in
Seller’s possession or control;

(k) Copies of all improvement plans and specifications and any and all contracts
affecting the Property or any portion thereof;

(l) Copies of all environmental reports, surveys, all engineering investigations
and studies, including but not limited to archeological studies, grading
studies, development layouts and plats, zoning and community comments, letters,
and any other proposals, investigations, studies, documents or information in
the possession of Seller and/or Company with respect to the Property or any
portion thereof (If such reports, surveys, proposals, investigations, studies,
comments, letters, documents or information are not in the possession of Seller
or Company, Seller or Company shall authorize the individual or organization in
possession of these items to release them to Buyer.);

(m) Copies of all cross-easement agreements, master association declarations,
homeowners association documents, covenants, conditions, and restrictions and
other agreements relating to the development of the Property or any portion
thereof in the possession or control of the Seller, the Company, or the
Company’s agents or the engineer, surveyor, or attorney that prepared the same;

(n) Copies of all licenses, permits, service contracts, warranties and
guaranties related to the Property or any portion thereof or to the Company; and

(o) Copies of all bonds, letters of credit or other financial instruments
securing development work related to the Property or any portion thereof.

5. Inspections and Due Diligence Period. Buyer hereby acknowledges that Buyer
has reviewed (i) the materials listed in Section 4 above and (ii) the Property,
and that Buyer is satisfied with its review of said materials and the Property.

6. Title Insurance. The Company, Seller and Buyer shall cooperate as is
reasonably necessary for the title company currently insuring the Property to
issue such endorsements as may be necessary or desirable, in Buyer’s reasonable
discretion.

7. Covenants, Representations and Warranties of Seller. In addition to the
representations and warranties contained elsewhere in this Agreement, Seller
makes the following representations, warranties and covenants as of the
Effective Date and as of the date of Closing, each of which is material, is
relied upon by Buyer, and shall be true and correct as of the Effective Date and
as of the date of Closing:

(a) The Company is a Delaware limited liability company, duly organized, validly
existing, and in good standing under the laws of the State of Delaware. The
Company has all requisite power to conduct its business and to own and develop
the Property.

(b) Seller owns all of the Membership Interests of the Company and none of the
Membership Interests are subject to any security interests, liens, pledges,
charging orders, encumbrances or other claims, except the Mezzanine Documents
(hereafter defined). The Membership Interests have been duly and validly issued
and are fully-paid and non-assessable. Seller is the record and beneficial owner
of all of the Membership Interests, the Membership Interests constitute 100% of
all of the issued and outstanding Membership Interests of Company, and there are
no options, warrants, convertible securities, subscriptions or other agreements
under which Company may be obligated to issue membership interests or any other
equity securities. Seller owns and at Closing will have the absolute right to
sell, assign and transfer the Membership Interests to Buyer, free and clear of
any security interests, liens, pledges, charging orders, encumbrances, other
claims, buy-sell agreements, rights-of-first refusal, or rights of others
whatsoever. The Membership Interests are owned as set forth in Exhibit D.

(c) As of the Closing, there will be no outstanding debts, liabilities,
undertakings, performances, commitments or other obligations of the Company of
any nature, whether absolute, accrued, contingent, or otherwise, and whether
known or unknown, and whether due or to become due, and whether in contract,
tort or otherwise, except for the Liabilities set forth on Exhibit C.

(d) The financial reports and financial statements, the Company tax returns and
all other Company financial information previously delivered to Buyer under
Section 4, if any, are complete and accurate in all material aspects, are in
accordance with the books and records of the Company, represent fairly the
financial condition and result of operation of the Company for the periods
covered thereby, are prepared in accordance with generally accepted accounting
principles consistently applied. The Company has no liabilities or other
obligations which are not fully shown or provided in the financial records of
Company furnished to or made available to Buyer, and represent all such reports,
statements and tax returns for the Company.

(e) Except with regard to a mezzanine loan (the “Mezzanine Loan”) evidenced by a
Promissory Note in the amount of $6,706,000 in favor of LaSalle Bank National
Association and the documents associated with the Mezzanine Loan, including a
Pledge Agreement, dated August 18, 2006 (collectively, the “Mezzanine
Documents”), since the inception of the Company, neither Seller nor the Company
has:

(i) sold, encumbered, assigned or transferred any of the Company assets, except
in the ordinary course of business, except any assets which shall be transferred
according to Section 13 below prior to Closing;

(ii) created, incurred, assumed or guaranteed any indebtedness for money
borrowed or mortgaged, pledged or subjected any of the Company assets to any
mortgage, lien, pledge, security interest, conditional sales contract or other
encumbrance of any nature whatsoever, except any debts or liens which shall be
transferred in accordance with Section 13 below prior to Closing or which are
permitted pursuant to Section 6 that will be discharged or become Retained
Liabilities in connection with the Closing;

(iii) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan of the Company to which it is a party or by
which it is bound, or cancelled, modified or waived any debts or claims held by
it or waived any rights or substantial value, whether or not in the ordinary
course of business; or

(iv) encumbered, granted a security interest or caused or permitted any lien,
charging order or other claim to attach against any of the Membership Interests.

Seller covenants to satisfy the Mezzanine Loan and take such actions as may be
necessary to secure release of all Mezzanine Documents at or prior to Closing.

(f) The Company has accurately prepared and timely filed all income, gross
receipts, franchise or other tax returns that it was or is required to file.
Such tax returns are accurate, complete and correct in all material respects.
Either the Company or the Seller has timely paid all tax liabilities (including
any interest and penalties) due and owing in connection with the Company’s
operations. No claim has been made by any taxing authority that there is any
deficiency in the payment of taxes arising from the Company’s operations.

(g) At Closing the Company will hold fee simple title to the Property and all of
the improvements, fixtures and equipment situated thereon, free and clear of
liens, encumbrances, restrictions and easements, which would affect the
marketability of the title, except liens set forth in the title policy currently
insuring the Property and current mortgages of record that are set forth as
Liabilities on Exhibit C.

(h) The only assets of the Company as of the date of Closing shall be the
Property and the following assets (together with the Property and the Property
Purchase Contracts sometimes referred to as the “Project Assets”): all
contracts, leases, surveys, plans, title policies and commitments, and other
rights and agreements relating to the Property, all structures, improvements and
fixtures on the Property, all insurance policies of the Company, all rights to
the names associated with the Property as set forth in the Recitals, and all
books, records and documents of the Company, and all other assets of the Company
existing as of the Effective Date. The Company has good and marketable title to
all the Project Assets other than the Property, free and clear of all security
interests, liens, pledges, encumbrances or other claims.

(i) The Property is not subject to any unrecorded covenants or equitable
servitudes of any kind.

(j) There is no litigation, actions, suits, investigations, or other proceedings
pending or, to the best of Company’s or Seller’s knowledge, threatened against
or affecting the Property, the Company, its other assets or the Membership
Interests, whether at law or in equity or before any federal, state or municipal
or local government authority, department, commission, board, bureau, agency or
instrumentality thereof. Neither Seller nor Company has received notice of, or
has knowledge of, any violation or alleged violation of any law, statute,
ordinance, regulation or order with respect to the Property, the Company, its
other assets or the Membership Interests. Seller and Company are in compliance
with all laws, statutes, ordinances, regulations and orders which relate to the
Company’s operations or the ownership of the Property.

(k) Company has all required licenses and permits necessary in the operation of
its business or for the ownership of the Property, and none of such licenses or
permits are conditional or restricted in any material respect. All returns,
reports, plans and filings of any kind or nature (other than tax returns)
required to be filed prior to the Closing date by the Company with any
governmental authorities have been properly completed and filed in material
compliance with all applicable statutory or regulatory requirements.

(l) Seller and Company have each duly and validly executed this Agreement, each
has full power to enter into and perform this Agreement, each has obtained all
necessary consents and approvals, and the parties executing this Agreement on
behalf of Seller and Company have been duly authorized. Seller and the Company
shall give such further assurances as Buyer may reasonably request. This
Agreement is enforceable against Seller and Company in accordance with its
terms, subject to creditors’ rights laws and general equitable principles of
enforcement.

(m) Neither Seller nor Company has received notice of, or has knowledge of, any
assessments for public improvements against the Property or any portion thereof
which now, or at the time of Closing will, remain unpaid, including, without
limitation, those assessments for construction of sewer and water lines and
mains, streets, sidewalks and curbs. To the best of Seller’s and Company’s
knowledge, no public improvements have been ordered or threatened to be made
which have not heretofore been completed, assessed and paid for. Neither Seller
nor Company has received notice of, or knowledge of, a proposed increase in
assessments for real property taxes with respect to the Property or any portion
thereof. There is no unpaid property tax, levy or assessment against the
Property owned by Company at Closing, nor is there any pending or, to the best
knowledge of the Seller and Company, threatened condemnation proceeding against
the Property or any portion thereof.

(n) No work has been done or will be done and no materials have been or will be
supplied to the Property or any portion thereof by or for the benefit of Company
that will enable or permit the filing of a mechanic’s lien or any other lien
against the Property or any portion thereof. In the event any claim is made by
any party for the payment of sums due for the furnishing of labor and/or
materials for the Property or any portion thereof subsequent to the date of this
Agreement but prior to the date of Closing, or in the event any lien is filed
against the Property or any portion thereof subsequent to Closing as a result of
the furnishing of such materials and/or labor, then Seller shall expeditiously
pay said claim or discharge said lien or obtain a full and complete release
thereof, or provide a sufficient surety bond or other security to fully protect
Buyer while any such claim is being defended or challenged by Company. Seller
will execute the necessary affidavits and indemnification agreements required by
Buyer’s title insurance company to eliminate from its owner’s title policy any
exception to claims which could be the basis for mechanics liens.

(o) The Property has free access to and from validly dedicated public highways,
streets and roads and neither Seller nor Company has knowledge of any pending or
threatened governmental investigation or other proceeding or any other fact or
condition which would limit or result in the termination of such access.

(p) Neither the Property nor any portion thereof is subject to any moratoria or
other restriction on the issuance of grading, development, or building permits
or the construction of residential and commercial improvements on the Property
in accordance with the Plans.

(q) Neither Seller nor the Company has received notice of, or has knowledge of,
any pending property rezoning or reclassification with respect to the Property
or any portion thereof.

(r) Neither the Company, Seller, nor, to the best of Seller’s and Company’s
knowledge, any prior owner, has placed on the Property or any portion thereof or
allowed the Property or any portion thereof to be used for the generating,
storage, transporting, treating, maintenance, emission, or discharge or disposal
of, and to the best of Seller’s knowledge the Property and each portion thereof
(including the land, surface water, and any improvements) is free of, any
material amounts of waste or debris and is free of all contamination including:
(i) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act of 1976, as amended from time to time, and regulations promulgated
thereunder; (ii) any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, and regulations promulgated thereunder; (iii) any hazardous waste,
toxic substance or hazardous substance as defined and/or referenced in the Code
of Virginia, Section 10.1-1400 et seq. and related statutes thereunder; (iv) any
substance the presence of which on the Property or any portion thereof is
prohibited by any other federal, state, or local law; and (v) underground
storage tanks or surface impoundments, asbestos containing materials, or any
spills of polychlorinated biphenyls, including those used in hydraulic oils,
electric transformers or other equipment (“Hazardous Materials”). To the best of
the Company’s and Seller’s knowledge, the Company and Seller have disclosed to
Buyer the existence of any of the foregoing Hazardous Materials or environmental
conditions affecting the Property or any portion thereof. No person, private
agency or entity has given any notice of or asserted any claim, cause of action,
penalty, cost or demand for payment or compensation, whether or not involving
any injury or threatened injury to human health, the environment or natural
resources, resulting or allegedly resulting from any activity or event described
in this paragraph.

(s) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will: (i) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, or
accelerate any indebtedness or other payment, or result in the forfeiture or
termination of rights under any agreement or instrument to which Seller or
Company is a party, including but not limited to Company’s organizational
documents; (ii) violate any restriction to which Seller or Company is subject;
or (iii) violate or conflict with any law, statute, regulation, ordinance or
order.

(t) Neither the Property nor any portion thereof is subject to any leases,
contracts or other agreements which give any person or entity an interest in the
Property, except the leases and other contracts previously delivered or made
available to Buyer, which are in full force and effect and neither the Company
nor any other party thereto is in default under such contracts.

(u) Seller is not contemplating either (i) the filing of a petition by it under
any bankruptcy or insolvency laws (and Seller has no knowledge of any person
contemplating the filing of any such petition against it), or (ii) the
liquidation of all or a major portion of the assets of Seller except the sale of
the Property hereunder.

(v) Seller Indemnitors (as defined below) shall indemnify, defend and save Buyer
and all other parties indemnified by Buyer under Section 19 hereof harmless from
and against all liabilities, fees, costs, and expenses, including, but not
limited to, costs of litigation and reasonable attorneys’ fees, arising out of
(i) any breach of the representations and warranties of Seller and/or Company
set forth in this Agreement and (ii) any and all acts and omissions of Seller
and Company, their respective agents, servants, employees, contractors,
successors and assigns prior to Closing;

(w) Seller and the Company have delivered or made available to Buyer all
documents and materials set forth in Section 4 hereof.

(x) Section 1445 of the Internal Revenue Code provides that a purchaser of a
U.S. real property interest must withhold tax if seller is a foreign person. In
connection therewith, Seller warrants that withholding of tax is not required
upon disposition of the Membership Interests being sold pursuant to this
Agreement, and also represent the following:

(i) Company is not a foreign company, foreign partnership, foreign trust, or
foreign estate, and none of the individuals included in the definition of Seller
are foreign persons (as those terms are defined in the Internal Revenue Code and
the regulations promulgated thereunder);

(ii) Intentionally deleted;

(iii) Company’s principal office address is 1551 N. Tustin Avenue, Suite 300,
Santa Ana, CA 92705.

(iv) Company will provide on or before the Closing date a certification of
nonforeign status as provided by Treas. Reg. Section 1.1445-5T(b)(2)(iii)(B);
and

(v) Seller and Company agree that the information contained in this Section 7(x)
may be disclosed to the Internal Revenue Service by Buyer.

(vi) No taxes, withholding or other liability will be assessed against Company
or Buyer under the Foreign Investment in Real Property Act of 1980, as amended,
in connection with the transactions contemplated by this Agreement.

(y) Intentionally Omitted.

(z) No representation or warranty by Seller or Company in this Agreement, the
attached Exhibits, or any statement, certificate, schedule or document furnished
or to be furnished to Buyer pursuant hereto, or in connection with the
transactions contemplated hereby, including but not limited to those specified
in Section 4 hereof, contains or will contain any untrue statement of material
fact, or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading. Seller and Company have
disclosed to Buyer or have identified and made available to Buyer all material
information of which they know relating to the Property, the other Project
Assets, the Liabilities and the business, properties, affairs and financial
condition of Company.

(aa) Seller or Company shall immediately notify Buyer, in writing, of any event
or condition known to the parties which occurs prior to Closing hereunder which
causes a change in the facts relating to, or the truth of, any of the above
representations or warranties.

(bb) In addition to, but not in limitation of, other default remedies herein
elsewhere stated or provided at law or in equity, in the event that any of the
aforesaid representations and/or warranties is not true, shall not have been
complied with, or shall not have transpired as of the Effective Date or at the
time of Closing, notwithstanding any other provision to the contrary contained
in this Agreement or provided at law or in equity, Buyer, at any time prior to
or at Closing, shall provide written notice to Seller of such default and if
Seller does not cure such default within fifteen (15) days after receipt of such
notice, Buyer may declare this Agreement null, void, terminated and of no
further effect, in which event, and notwithstanding any other provision to the
contrary contained in this Agreement, except for the representations, warranties
and indemnities provided herein, no party shall have any further obligations or
liability to the other. All covenants, representations and warranties contained
in this Agreement shall survive Closing and shall be for the benefit of Buyer
and its successors and assigns.

8. Covenants, Representations and Warranties of Buyer. Buyer makes the following
representations and warranties as of the Effective Date, each of which is
material and is relied upon by Seller and shall be repeated and true at the time
of Closing:

(a) Buyer represents and warrants that: (i) Buyer is a Delaware limited
partnership, validly existing, and in good standing under the laws of the State
of Delaware; (ii) Buyer has duly and validly executed this Agreement, and has
full power to enter into and perform this Agreement, (iii) Buyer has obtained
all necessary authorizations; and (iv) the parties executing this Agreement and
the documents referred to hereunder on behalf of Buyer have been duly
authorized, and the Agreement and such documents have been duly executed;

(b) Buyer is not contemplating either (i) the filing of a petition by it under
any bankruptcy or insolvency laws (and Buyer has no knowledge of any person
contemplating the filing of any such petition against it), or (ii) the
liquidation of all or a major portion of the assets of Buyer;

(c) Buyer shall indemnify and save Seller and the Company and its members
harmless for all acts of Buyer, its agents, servants, employees, contractors,
successors and assigns subsequent to Closing, provided, however, that the
foregoing indemnification shall not apply to any acts for which Buyer is
indemnified in connection with breaches of Seller’s representations and
warranties herein or otherwise under this Agreement; and

(d) Buyer acknowledges that the Company will, subsequent to Closing, have
continuing obligations pursuant to agreements entered in by Company prior to
Closing, including but not limited to obligations, if any, arising from the
Property Purchase Contracts to the extent that such obligations survive the
closing of such acquisitions.

(e) The covenants, representations and warranties provided in this Agreement
shall survive Closing.

9. Use of Property Until the Closing. Seller and Company, jointly and severally,
agree that, from the Effective Date to the Closing date, Company will: (i) not
enter into any contract or agreement relating to the Property or otherwise
without the prior written consent of Buyer; (ii) not become a party to any
service contract that cannot be paid at or by Closing with respect to or
affecting the Property without the prior written consent of Buyer except for
contracts which can be terminated on thirty (30) days’ or less notice;
(iii) keep the Property and any other Project Assets in as good of a condition
as exists as of the date hereof, ordinary wear and tear, casualty and
condemnation excepted; (iv) correct all building code or other violations
relating to the Property of which Company or Seller has knowledge as of the
Effective Date or any time thereafter up to the Closing date; and (v) not enter
into any amendment, modification, addendum or supplement of any of the Property
Purchase Contacts without the prior written consent of Buyer.

10. Possession; Risk of Loss; Insurance; Condemnation; Confidentiality.

(a) Possession of the Membership Interests shall be given to Buyer as of the
date of Closing and the Property and the other Project Assets will be in the
possession of Company at such time.

(b) The Property and the other Project Assets are to be held at the risk of the
Seller until the Membership Interests have been transferred to Buyer.

(c) During the term of this Agreement, Company shall keep Buyer advised of the
nature and amount of any insurance in effect, and upon request therefor, shall
provide Buyer with copies of such insurance policies. In the event it shall be
determined by Buyer that the Property or any other Project Assets are
inadequately insured by Company, Buyer shall have the right, at Buyer’s option
and expense, to obtain such insurance, or additional insurance as shall be
satisfactory to Buyer.

(d) In the event of the condemnation or taking by eminent domain, or sale in
lieu thereof, of all or any substantial part of the Property (substantial shall
be defined as any portion of the Property which reduces the land available for
development by more than ten percent (10%)) prior to the transfer of Membership
Interests by Seller hereunder and while this Agreement is in full force and
effect, Buyer shall have the right, by written notice to Seller within five
(5) days after notice by Seller to Buyer of such condemnation, taking or sale,
with respect to the Property to either:

(i) notwithstanding any other provision to the contrary contained in this
Agreement, terminate this Agreement; or

(ii) notify Seller that Buyer intends to proceed forward with the Closing
hereunder, with no reduction in the Purchase Price, notwithstanding such
condemnation, in which event the amount of any such condemnation award with
respect to the Property purchased, shall be held by the Company and shall become
subject to Buyer’s control, if, as and when Buyer completes the Closing pursuant
to this Agreement (the proceeds standing in lieu of the condemned Property held
by the Company). If this Agreement is fully terminated as to the purchase of
Membership Interests prior to the Closing, said proceeds shall belong to the
Company.

11. Default.

(a) Default by Buyer. In the event that all conditions precedent to Buyer’s
obligation to consummate the transactions contemplated by this Agreement have
been satisfied or waived and Buyer is not entitled to terminate this Agreement
under any provisions hereof, then in the event of default by Buyer under this
Agreement, Seller shall have the right to terminate this Agreement and neither
party to this Agreement shall have any further liability to the other for any
damages of any kind whatsoever, whether compensatory, consequential, punitive,
or otherwise (except as to the indemnities contained in Sections 5(d), 7(v),
8(e), 19 and 20 hereof) or be subject to the remedy of specific performance, and
this Agreement shall be and become null and void and of no further force and
effect either at law or in equity.

(b) Default by Seller. In the event Seller shall fail to effectuate the Closing
hereunder for any reason whatsoever, other than by reason of a breach of
covenant of Buyer hereunder, or in the event Seller shall otherwise default
under this Agreement, Buyer shall have the right to terminate this Agreement and
shall have the right to pursue all remedies under this Agreement or at law or in
equity, including the remedy of specific performance.

12. Covenant Not to Encumber. Seller represents, warrants and covenants to Buyer
that from the Effective Date until the date of Closing for the Membership
Interests or the date of termination of this Agreement, whichever occurs first,
neither Company or Seller will (i) enter into or execute any contract, covenant,
deed, restriction, right-of-way, easement, mortgage, deed of trust, or other
agreement, encumbering, transferring or otherwise affecting the Property, any
other Project Assets or the Membership Interests, (ii) on the Company’s behalf,
incur any debts, liabilities, undertakings, performances, commitments or other
obligations or (iii) permit any of the above to occur.

13. Seller’s Deliveries at Closing and Conditions Precedent to Buyer’s
Obligations.

(a) All costs of the transactions set forth in this Section 13 (a) shall be
borne by Buyer. All documents accomplishing the transactions in this Section 13
(a) shall be mutually acceptable to Seller and Buyer.

(b) Seller shall deliver to Buyer, and/or Buyer’s designee, at the Closing:

(i) Assignment of Membership Interests. The Assignment of Membership Interests
representing legal and beneficial ownership of one hundred percent (100%) of all
the outstanding membership interests of the Company, free and clear of all
security interests, liens, pledges, charging orders, encumbrances, or other
claims in substantially the form attached hereto as Exhibit F.

(ii) Original Company Records and Documents. All original Company records and
documents, including books of account and minute books.

(ii) Certification of Representations and Warranties. A certification that all
of the representations and warranties contained herein are true and correct as
of the date of Closing.

(iii) Possession. Possession of the Property.

(iv) Resignations. Resignations of all current managers, officers and other
agents of the Company, effective as of the date of Closing.

(v) Miscellaneous. Such other instruments as may reasonably be required to
consummate the transactions contemplated by this Agreement.

14. Conditions to Closing. Buyer’s obligation to purchase the Membership
Interests at Closing, as defined below, shall be contingent upon Seller’s
performance of all obligations and commitments required to be satisfied prior to
or at Closing, and the satisfaction of the following condition: All covenants,
representations, and warranties of Seller and the Company contained herein shall
be true and correct as if made on the Closing date. If the condition set forth
at subsections above is not satisfied at Closing, Buyer shall have the right to
extend, waive or terminate this Agreement and if terminated and no party shall
have any further obligation to the other except as otherwise specifically set
forth in this Agreement.

15. Buyer’s Obligation at Closing. Buyer shall pay the Purchase Price in
accordance with Section 3 at Closing.

16. Mechanics of Closing. Seller and Buyer shall deliver to the other at
Closing:

(a) evidence that Seller has satisfied Section 13(a) above;

(b) all documents set forth Section 13(b) above; and

(c) the Purchase Price as set forth at Section 15.

17. Closing. Notwithstanding any other provision in this Agreement, including
but not limited to the running of any inspection or due diligence periods,
whether or not extended, unless specifically extended by written agreement of
Buyer and Seller, Closing shall be on or before ten (10) days following the
Effective Date. If the date of the Closing is a Saturday, Sunday or legal
holiday, the Closing shall be held on the next business day. Upon payment of the
Purchase Price as provided for in Section 3, on the date of Closing, Seller
shall convey good, marketable and merchantable title to the Membership Interests
to Buyer, free and clear of all security interests, liens, pledges, charging
orders, encumbrances or other claims, and Company shall have good, marketable
and merchantable title to the Property as provided for in Section 6, as well as
to the other Project Assets.

18. Intentionally Omitted.

19. Indemnification.

(a) Indemnification by Seller. Seller, for itself and its successors, assigns
and heirs, (collectively, the “Seller Indemnitors”), agrees to reimburse,
indemnify and hold Buyer and its members, managers, employees, agents, attorneys
and their respective successors and assigns harmless from and against:

(i) any and all actions, suits claims proceedings, investigations, demands,
assessments, audits, fines, judgments, losses, deficiencies, liabilities, costs
and other expenses (including, without limitation, reasonable attorneys’ fees
and costs) (“Adverse Consequences”) resulting from, relating to or arising out
of (A) any breach of representation or warranty of Seller or Company under this
Agreement; (B) any default in the performance of any agreement or covenant on
the part of Seller or Company under this Agreement; (C) the operation or
management of the Company by Seller or the ownership of any of the Property, or
the other Project Assets by Company prior to the date of Closing; (D) any claim
asserted against Seller or the Company to the extent that such claim relates to
an actual or alleged act or omission of Seller, the Company or their respective
agents prior to the date of Closing or an actual or alleged state of facts
existing with respect to the Property or the other Project Assets or the Company
prior to the date of Closing; and (E) any indebtedness, liability, undertaking,
performance, commitment or other obligation of Company arising prior to Closing,
except for Liabilities.

(ii) Other than indemnity obligations with respect to tax and environmental
matters and matters covered in Section 7(b), the indemnity obligations of the
Seller Indemnitors under Section 19(a)(i) above shall survive for a period of
the later to occur of the applicable respective period of limitations and
thirty-six (36) months following the Closing. The indemnity obligations of the
Seller Indemnitors under Section 19(a)(i) with respect to tax and environmental
matters shall survive until the expiration of the respective statutes of
limitations applicable to such matters. The indemnity obligations of Seller
Indemnitors with respect to breach of Section 7(b) shall be perpetual.
Notwithstanding the foregoing, any matters covered by a Claim Notice (as defined
below) delivered within the applicable survival period as specified above shall
survive until all indemnification obligations of the Seller Indemnitors relating
to the Claim Notice shall have been fully paid.

(iii) Assuming the Closing occurs, none of the Seller Indemnitors shall have any
right of contribution from Company with respect to any of their indemnification
obligations arising under or in connection with this Agreement, because Company
will then be owned by Buyer, which will be a beneficiary of any such
indemnification obligations.

(b) Indemnification by Buyer. After the date of Closing, Buyer, on behalf of
itself and its successors and assigns, agrees to reimburse, indemnify and hold
Seller and their respective agents, attorneys, successors and assigns harmless
from and against any and all Adverse Consequences incurred in connection with,
resulting from, relating to, or arising out of:

(i) the breach of a representation or warranty of Buyer under this Agreement;

(ii) the operation or management of the Company after the date of Closing; and

(iii) any claim asserted against Seller by a third party to the extent that such
claim related to an actual or alleged act or omission of Buyer subsequent to the
date of Closing or an actual or alleged state of facts existing with respect to
the Property or the Company.

(c) Survival of Representations and Warranties. Except as otherwise limited
herein, the representations and warranties, obligations, covenants and
agreements of Seller, Buyer or the Company contained herein or in any exhibit or
certificate delivered pursuant hereto shall survive the Closing and continue in
full force and effect, regardless of any knowledge or reason to know which any
parties may have had with respect to any breach of representation, warranty,
obligation or covenant or agreement.

(d) Exclusive Remedy. Except as otherwise provided in Sections 5(d) and 20
hereunder and subject to the next succeeding sentence, all claims made by virtue
of the representations, warranties, obligations, covenants and agreements
contained in, or otherwise made in connection with this Agreement shall be made
under and subject to the limitations set forth in this Section 19 which, from
and after the Closing, shall be the exclusive remedy for Buyer or Seller for any
breach of this Agreement or other claim arising hereunder. The immediately
preceding sentence shall not limit any right of Buyer or Seller to seek any
legal or equitable relief (including, without limitation, specific performance)
as specified in Section 11 in respect to any breach of any covenant or other
agreement herein, or any action or other proceeding for fraud, intentional
misrepresentation or concealment.

20. Brokerage Fees. Seller, Buyer and the Company each represent and warrant to
the other that none of them has used the services of any real estate broker,
agent or finder in connection with this Agreement. In reliance on these
representations and warranties, each party agrees to indemnify and hold the
other harmless against any claim by any real estate broker, agent or finder for
a commission or fee arising by reason of the indemnifying party’s breach of its
representation and warranty. The provisions of this Section 20 shall survive the
Closing and the transfer of the Membership Interests.

21. Intentionally Omitted.

22. Intentionally Omitted.

23. Notices. Any notice or demand under this Agreement shall be in writing and
sent by hand-delivery, commercial overnight delivery or facsimile, as follows:

If to Seller or Company:

Triple Net Properties, LLC

1551 N. Tustin Avenue, Suite 200

Santa Ana, CA 92705

Attn: Francene LaPointe

Fax: (714) 667-6860

With a copy to:

Hirschler Fleischer, P.C.

2100 East Cary Street

Richmond, Virginia 23223-7078

Attn: Joseph J. McQuade, Esq.

Fax: (804) 644-0957

If to Buyer:

NNN Healthcare/Office REIT, Inc.

1551 N. Tustin Avenue, Suite 200

Santa Ana, CA 92705

Attn: Scott Peters

Fax: (714) 667-6860

With a copy to:

Hirschler Fleischer, P.C.

2100 East Cary Street

Richmond, Virginia 23223-7078

Attn: Joseph J. McQuade, Esq.

Fax: (804) 644-0957

Any such notice or demand shall be deemed given (i) upon delivery if
hand-delivered, (ii) upon deposit, prepaid, for next business day delivery, if
sent by commercial overnight delivery service or (iii) transmission confirmation
if sent by facsimile. Either party by notice to the other in accordance with the
above, may designate a substitute address for such notice or demand and
thereafter such substitute address shall be used for the giving of notice or
demand.

24. Miscellaneous.

(a) Intentionally Omitted.

(b) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Seller, the Company, Buyer and their respective heirs, personal
representatives, successors and permitted assigns. Buyer specifically reserves
the right at any time prior to or at the Closing to assign this Agreement to an
entity in which Buyer or its principals have a controlling interest, in which
event such assignee shall be entitled to all benefits of and be subject to
obligations of Buyer hereunder, provided that any such assignment shall not
release Buyer from liability under this Agreement. Seller specifically reserves
the right at any time prior to or at the Closing to assign this Agreement to an
entity in which the principals of Seller have a controlling interest, provided
that any such assignment shall not release Seller from liability under this
Agreement. The provisions hereof shall survive the transfer of the Membership
Interests and shall not be merged therein.

(c) Entire Agreement; Amendment. This Agreement (including the Exhibits hereto)
contains the final and entire agreement between the parties hereto and
supersedes all prior oral representations, negotiations and agreements, and
neither the parties, nor their agents, shall be bound by any terms, conditions
and representations not herein written or incorporated herein by reference. This
Agreement may not be modified or changed orally, but only by agreement in
writing signed by the party against whom enforcement of any such change is
sought.

(d) Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by Indiana law without regard to principles of
conflicts of law.

(e) Intentionally Omitted.

(f) Headings. The headings and titles of the sections are inserted as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the intent of any provision thereof.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(h) No Waiver. No party hereto shall be deemed to have waived the exercise of
any right which it holds hereunder unless such waiver is made expressly and in
writing (and no delay or omission by any party hereto in exercising any such
right shall be deemed a waiver of its future exercise). No such waiver made as
to any instance involving the exercise of any such right shall be deemed a
waiver as to any other such instance, or any other such right.

(i) Severability. No determination by any court, governmental, administrative or
other entity that any provision of this Agreement or any amendment hereof is
invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision, or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

(j) No Partnership. Nothing in the provisions of this Agreement shall be deemed
in any way to create between the parties hereto any relationship of partnership,
joint venture or association, and the parties hereto hereby disclaim the
existence of any such relationship.

(k) Rule Against Perpetuities. For the purposes of satisfying the Rule against
Perpetuities, the “Term of this Agreement,” and the last date for completing the
Closing shall be December 31, 2015.

(l) Drafted Jointly. This Agreement was prepared for the benefit of each of the
parties and the language in this Agreement shall not be construed in any way
against the drafting party.

(m) Time Periods. Any and all references in this Agreement to time periods which
are specified by reference to a certain number of days refer to calendar days,
unless “business days” is otherwise expressly provided. Therefore, if (a), the
last date by which a Closing is permitted to occur hereunder, or (b) any date by
which a party is required to provide the other party with notice hereunder,
occurs on a Saturday or Sunday or a banking holiday in the jurisdiction where
the Property is located, then and in any of such events, such applicable dates
shall be deemed to occur, for all purposes of this Agreement, on that calendar
day which is the next, succeeding day, which is not a Saturday, Sunday or
banking holiday.

(n) No Third-Party Beneficiaries. No person who is not a party to this Agreement
(or a permitted assignee hereunder) shall have any benefit hereunder nor have
any third party beneficiary rights as a result of this Agreement, nor shall any
party be entitled to rely on any actions or inactions to the parties hereof or
their agents, all of which are done for the sole benefit of the parties hereto.

(o) Consent to Venue and Jurisdiction. The parties consent to the jurisdiction
and venue of the courts of any county in the State of Indiana or to the
jurisdiction and venue of the United States District Court for the jurisdiction
in which the Property is located in any action or judicial proceeding brought to
enforce, construe or interpret this Agreement.

(p) Force Majeure. In the event that the parties shall be delayed, hindered in
or prevented from the performance of any act or obligation required under this
Agreement by reason of acts of God, vandalism, accident, flood, severe weather,
other casualty, riot, insurrection, civil commotion, sabotage, explosion, war,
natural or local emergency, acts or omissions of others or other reasons of a
similar or dissimilar nature not solely the fault of, or under the exclusive
control of, the parties, then performance of such act or obligation shall be
excused for the period of the delay and the period for the performance of any
such act or obligation shall be extended for the period equivalent to the period
of such delay.

(q) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY
OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY
TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING
TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

25. Intentionally Omitted.

26. Tax Reporting and Allocations.

(a) Preparation and Filing of Pre-Closing and Post-Closing Period Tax Returns.

(i) Seller shall prepare or cause to be prepared and file or cause to be filed
all tax returns of the Company for all periods ending on or prior to the Closing
date which are filed after the Closing date. Seller shall permit Buyer to review
and comment on each such tax return described in the preceding sentence prior to
filing. The amount of any such pre-Closing taxes shall be conclusively deemed to
be the responsibility of and an indemnification obligation of Seller Indemnitors
hereunder.

(ii) Buyer shall prepare or cause to be prepared and file or cause to be filed
all tax returns of the Company for tax periods which begin after the Closing
date, or that begin before the Closing date and end after the Closing date. The
amount of any pre-Closing taxes with respect to such tax returns shall be
conclusively deemed to be the responsibility of and an indemnification
obligation of Seller Indemnitors hereunder.

(b) Cooperation in Filing Tax Returns. Seller and Buyer shall provide one
another such cooperation and information, as and to the extent reasonably
requested, in connection with the filing of any tax return, amended tax return
or claim for refund, determining liability for taxes or a right to refund of
taxes, or in conducting any audit, litigation or other proceeding with respect
to taxes. Such cooperation and information shall include providing copies of all
relevant portions of relevant tax returns, together with relevant accompanying
schedules and relevant work papers, relevant documents relating to rulings and
other determinations by taxing authorities, and relevant records concerning the
ownership and tax basis of property, which any such party may possess. Each
party will retain all tax returns, schedules, work papers, and all material
records and other documents relating to tax matters, of the Company for the tax
period first ending after the Closing date and for all prior tax periods until
the later of either (a) the expiration of the applicable statute of limitations
(and, to the extent notice in provided with respect thereto, any extensions
thereof) for the tax periods to which the tax returns and other documents relate
or (b) eight years following the due date (without extension) for such tax
returns.

(c) Allocation of Certain Taxes.

(i) If the Company is permitted but not required under applicable income tax
laws to treat the Closing date as the last day of a taxable period, then the
parties shall treat that day as the last day of a taxable period.

(ii) In the case of taxes arising in a taxable period of the Company that
includes, but does not end on, the Closing date, except as provided in
Section 26(c)(iii), the allocation of such taxes between the pre-Closing period
and the post-Closing period shall be made on the basis of an interim closing of
the books as of the end of the Closing date. For the avoidance of doubt, for
purposes of this Section 26, any tax resulting from the transactions
contemplated by this Agreement and any tax resulting from sale by Seller of the
Membership Interests is attributable to the pre-Closing period and therefore to
Seller.

(iii) In the case of any taxes that are imposed on a periodic basis and are
payable for a taxable period that includes, but does not end on, the Closing
date, the portion of such tax which relates to the portion of such taxable
period ending on the Closing date shall (A) in the case of any taxes, other than
taxes based upon or related to income or receipts, or franchise taxes, be deemed
to be the amount of such tax for the entire taxable period multiplied by a
fraction, the numerator of which is the number of days in the taxable period
ending on the Closing date and the denominator of which is the number of days in
the entire taxable period, and (B) in the case of any tax based upon or related
to income or receipts, or franchise taxes, be deemed equal to the amount which
would be payable if the relevant taxable period ended as of the end of the
Closing date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with the prior practice of the
Company.

(d) Tax Characterization of Payments. Except as otherwise required by applicable
law, the parties shall treat any indemnification payment by the Seller
Indemnitors made pursuant to Section 19 hereof or otherwise hereunder as an
adjustment to the Purchase Price for tax purposes.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have respectively signed and sealed this
Agreement as of the day and year first written above.

          SELLER:   NNN South Crawford Member, LLC,

 
            a Delaware limited liability company

 
       
 
  By:
Its:   Triple Net Properties, LLC,
a Virginia limited liability company
Sole Member and Manager

By: NNN Realty Advisors, Inc., a Delaware corporation

             
 
      Its:   Sole Member
 
           
 
          By:/s/ Andrea R. Biller
 
           
 
          Name:Andrea R. Biller
 
           
 
          Title:Executive Vice President
 
           
 
           
COMPANY:
  NNN Southpointe, LLC,  
 

 
                a Delaware limited liability company
   
 
           
 
  By:   NNN South Crawford Member, LLC,  

 
                    a Delaware limited liability company

 
           
 
  Its:   Sole Member  

 
           
 
      By:
Its:   Triple Net Properties, LLC,
a Virginia limited liability company
Sole Member and Manager
 
           
 
          By:NNN Realty Advisors, Inc.,
a Delaware corporation
Its:Sole Member
 
           
 
          By:/s/ Andrea R. Biller
 
           
 
          Name:Andrea R. Biller
 
           
 
          Title:Executive Vice President
 
           
 
            BUYER:       NNN Healthcare/Office REIT Holdings, L.P.,

 
           
 
      a Delaware limited partnership  

 
           
 
      By:
Its:   NNN Healthcare/Office REIT, Inc.,
a Maryland corporation
General Partner

                  By: /s/ Scott D. Peters } Name: Scott D. Peters } Title: Chief
Executive Officer By:     /s/ Scott D. Peters     Name:     Scott D. Peters    
Title:     Chief Executive Officer

2